In a proceeding to invalidate a petition designating Frederick B. Miller as a candidate in the Liberal Party primary election to be held on September 9, 1986, for the public office of New York State Senator for the 9th Senatorial District, the appeal is from a judgment of the Supreme Court, Nassau County (McGinity, J.), entered August 15, 1986, which, inter alia, granted the application.
By decision and order dated August 21, 1986, this court reversed the judgment appealed from and directed the Board of Elections of the County of Nassau to place the candidate Miller’s name on the appropriate ballot (see, Matter of Berman v Board of Elections, 122 AD2d 911). By decision and order dated August 28, 1986, the Court of Appeals reversed the *302order of this court and remitted the case here for further proceedings (see, Matter of Berman v Board of Elections, 68 NY2d 761).
Judgment affirmed, without costs or disbursements (see, Matter of Kent v Coveney, 96 AD2d 919). Mollen, P. J., Mengano, Thompson and Rubin, JJ., concur.